DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/15/2022.
Applicant’s election without traverse of Invention 1 in the reply filed on 3/15/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golemis et al. 5,775,232.
In Re Claim 1, Golemis et al. teach a ramp assembly to accommodate a wheel-chaired passenger to enter or exit a motorized vehicle (2) having a conventional floor, the ramp assembly comprising:
In Re Claim 2, Golemis et al. teach wherein the ramp is configured to raise and lower relative to the wheel when the wheel is rotated about the longitudinal axis. (See Fig. 9 and 10) 
In Re Claim 3, Golemis et al. teach a hinge (150) having a first end coupled to the wheel (154) and a second end coupled to the rear end of the ramp (108);							wherein the first end of the hinge is configured to pivot relative to the second end of the hinge to facilitate pivoting movement of the ramp relative to the wheel.
In Re Claim 4, Golemis et al. teach a first position (Fig. 8) in which the rear end of the ramp is positioned below the top edge of the frame, and							a second position in which the rear end of the ramp is positioned above the top edge of the frame. (Fig. 9) 
In Re Claim 9, Golemis et al. teach wherein the track system includes:				a first-side track coupled to a first side of the frame, (See Fig. 3 and 4) 				a second-side track spaced apart from the first-side track and coupled to a second side of the frame, (Fig. 3 and 4) and									
In Re Claim 10, Golemis et al. teach a cross bar (112) coupled to the first side of the frame and the second side of the frame, wherein the cross bar cooperates with the first-side track and the second-side track to define the opening sized to receive the ramp. (See Fig. 3, 4 and 5) 
In Re Claim 11, Golemis et al. teach a first bearing coupled to the cross bar; (Bearing between 126 and 125, Fig. 3) 											a second bearing (117) positioned at the rear end of the frame;					a threaded rod (126) extending between and configured to rotate relative to the first bearing and the second bearing; and										a threaded casing (128) fixed relative to the drive block and configured to move longitudinally along the threaded rod during rotation of the threaded rod.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Persson et al. 2012/0030886.
In Re Claim 13, Persson et al. teach a ramp assembly for a motorized vehicle having a conventional floor, the ramp assembly comprising:							a frame (10, Fig. 2) including a front end, a rear end spaced longitudinally apart from the front end, and a track system (12) extending longitudinally between the front end and the rear end of the frame;													a ramp (1) slidably coupled to the frame and including a front end (Left end, Fig. 1) and a rear end (Right end of 1, Fig. 1);										a drive block (20, Fig. 6) configured to translate longitudinally along the track system;		
In Re Claim 14, Persson et al. teach the ramp being configured to be raised and lowered relative to the toothed wheel during rotation of the toothed wheel. (See Fig. 2-8) 
In Re Claim 15, Persson et al. teach the track system includes a first-side track (12) and a second-side track (12), and the toothed wheel is rotatable between:						a first position (Fig. 8) in which the rear end of the ramp is positioned above the frame, and a second position (Fig. 6) in which the rear end of the ramp is vertically aligned with an opening of the frame defined between the first-side track and the second-side track. (See Fig. 6) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Golemis et al. and in view of Navarro 7,052,227.
In Re Claims 7 and 8, Golemis teaches the ramp assembly of Claim 1 as discussed above.
Golemis et al. do not teach wherein the ramp is movable between: (i) a stowed position in which the wheel is spaced apart from the front end of the frame, (11) a lowered position in which the wheel is positioned at the front end of the frame, (i11) and a raised position in which the wheel is positioned at the front end of the frame and rotated relative to the wheel when the ramp is in the lowered position.
However, Navarro teaches wherein the ramp is movable between: a stowed position (Fig. 1) in which the wheel (28) is spaced apart from the front end of the frame, a lowered position (Fig. 4) in which the wheel is positioned at the front end of the frame, and a raised position (Fig. 5) in which the wheel is positioned at the front end of the frame and rotated relative to the wheel when the ramp is in the lowered position; and 											in the stowed position the ramp is positioned inside the motorized vehicle and beneath the conventional floor, (See Fig. 1) 
in the lowered position the ramp is positioned outside the motorized vehicle and the rear end of the ramp is positioned below the conventional floor, (See Fig. 4) and					in the raised position the ramp is positioned outside the motorized vehicle and the rear end of the ramp is positioned flush with the conventional floor; (See Fig. 5) and						wherein the wheel is rotatable between: a first position; (Fig. 4) and a second position (Fig. 5) in which the rear end of the ramp is positioned above the opening.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a stowed position in which the wheel is spaced apart from the front end of the frame and a lowered position in which the wheel is positioned at the front end of the frame, and a raised position in which the wheel is positioned at the front end of the frame and rotated relative to the wheel when the ramp is in the lowered position in the assembly of Golemis et al. as taught by Navarro in order to provide a smooth transition.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Golemis et al. and in view of Persson.
In Re Claim 12, Golemis teaches the assembly of Claim 10 as discussed above.
Golemis et al. do not teach wherein the wheel is rotatable between: a first position in which the rear end of the ramp is aligned with the opening, and a second position in which the rear end of the ramp is positioned above the opening.
However, Persson teaches wherein the wheel is rotatable between: a first position (Fig. 6) in which the rear end of the ramp is aligned with the opening, and a second position (Fig. 8) in which the rear end of the ramp is positioned above the opening.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a wheel rotatable between a first position in which the rear end of the ramp is aligned with the opening and a second position in which the rear end of the ramp is positioned above the opening in the assembly of Golembis et al. as taught by Persson in order to make a smooth transition.
Allowable Subject Matter
Claims 5, 6, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Smith et al. teach a ramp assembly with a raised ramp position.  Hansen and Fontaine et al. teach Slide out ramp assemblies with rollers and track for vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652